FILED
                                                              MAY 3, 2018
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )          No. 34591-2-III
                                              )
                     Respondent,              )
                                              )
              v.                              )          UNPUBLISHED OPINION
                                              )
TIPASA LESUMI UILIATA,                        )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, C.J. — Tipasa Uiliata appeals after his convictions for three

counts of first degree unlawful possession of a firearm and two counts of possession of

controlled substances with intent to deliver, with the latter counts enhanced because they

occurred within 1,000 feet of a school bus route stop. He claims various errors entitle

him to relief: (1) two purported errors in the search warrant require the firearms and the

controlled substances to be suppressed, (2) neither the warrant nor exigent circumstances

permitted seizure of the firearms so the firearms must be suppressed, (3) because there is

no record of the trial court’s in camera inquiry of the confidential informant, the matter

must be remanded for a new inquiry, (4) there is insufficient evidence to prove the school

bus route stop enhancements so dismissal of the enhancements is required, and (5) two
No. 34591-2-III
State v. Uiliata


scrivener’s errors require remand for correction.

       The State disagrees with Uiliata’s first four arguments, but concedes that remand is

required to correct the two scrivener’s errors. We agree and remand for correction of the

two scrivener’s errors but otherwise affirm.

                                          FACTS

       Detective Frank Randall of the Klickitat County Sheriff’s Office was contacted by

a concerned citizen who wanted to provide local drug information and was eager to do

controlled buys. Detective Randall enlisted him as a confidential informant (CI). The CI

conducted two controlled buys at Roger Neal’s residence, a trailer house on Dallesport

Road in the town of Dallesport. Both times, the CI purchased $20 worth of

methamphetamine. Uiliata was present in the trailer house for both purchases.

       On March 24, 2016, Detective Randall applied for a search warrant to search the

trailer house. The affidavit appended to the application stated the above facts. It also

stated the two controlled drug purchases occurred “[o]n or about the week of March 20-

24, 2016,” that Uiliata was a wanted fugitive from Oregon for controlled substance

deliveries and that he was considered to be armed and dangerous. Clerk’s Papers (CP) at

21. The magistrate issued the warrant authorizing law enforcement to search the trailer

house and to seize controlled substances, evidence of conspiracy, evidence of dominion


                                               2
No. 34591-2-III
State v. Uiliata


and control, and computer programs and storage disks evidencing drug distribution or

currency expenditures.

       On March 25, 2016, law enforcement executed the search warrant. Uiliata fled

through the back of the trailer house, but was quickly apprehended and arrested.

Detective Randall searched the trailer house for items specified in the search warrant. He

found paperwork in the front bedroom evidencing that the bedroom belonged to Uiliata.

In that bedroom, he also found methamphetamine, heroin, a digital scale, small plastic

“baggies” and three firearms—a shotgun in the closet, and two handguns on the bed.

       On March 28, 2016, the State charged Uiliata with five felonies: three counts of

first degree unlawful possession of a firearm, one count of possession with intent to

deliver a controlled substance—heroin, and one count of possession with intent to deliver

a controlled substance—methamphetamine. In addition, the State charged enhancements

on the two controlled substance counts, alleging that those crimes occurred within 1,000

feet of a school bus route stop.

                                      PROCEDURE

       Suppression motions denied

       Uiliata moved to suppress the seized substances and firearms. He argued that the

warrant was stale because it failed to state the specific dates of when the drugs were


                                             3
No. 34591-2-III
State v. Uiliata


purchased by the CI. The court rejected this argument. Uiliata also argued that the

officers should have obtained a second search warrant before seizing the firearms. The

court similarly rejected this argument.

       In camera inquiry not recorded

       Uiliata sought to compel the disclosure of the CI’s identity. He argued that he

needed to cross-examine the CI at trial on whether the CI purchased methamphetamine

from him during the two controlled buys. Uiliata’s trial theory was that Neal was selling

drugs, not him, and that the CI was biased against him. Citing State v. Petrina, 73 Wn.

App. 779, 871 P.2d 637 (1994), Uiliata asked the trial court to conduct an in camera

inquiry to determine whether the CI’s identity should be disclosed. The State countered

that the CI’s identity was not relevant because it intended to rely solely on the items found

in Uiliata’s bedroom to prove the charges.

       The trial court determined that Uiliata had made a sufficient preliminary showing

to conduct an in camera inquiry of the CI. The court, however, failed to make any record

of the inquiry. Because of this, there is no record of what questions the trial court asked




                                             4
No. 34591-2-III
State v. Uiliata


and what responses the CI gave.1

       We glean some insight into the trial court’s inquiry from its oral ruling:

       I inquired of the confidential informant—to determine whether he had any
       biases against Mr. Uiliata, whether—what the source of his information
       was, and other matters, and made a determination after that hearing that
       based on my understanding of how the prosecutor will use him as a witness,
       that in fact there is no need to pierce the privilege by the defendant or the
       defense lawyer to know who he is or to get him in court.
               The [S]tate will be—merely relying on [Detective Randall’s]
       affidavit to get the officers into the house and everything will flow from
       that. There won’t be any—any statements whatsoever made by the
       confidential informant—There will be nothing said by the officer about
       what the informant said.

Report of Proceedings (RP) at 45-46. After denying disclosure, the trial court entered a

written order. The trial court’s order clarified that it would “allow testimony of the CI’s

actions but [would] not allow any hearsay statements to be solicited by the State.”

Clerk’s Papers (CP) at 92.

       Summary of trial testimony and verdict

       The two-day jury trial commenced on July 6, 2016. The State called Roger Neal.

In exchange for favorable treatment by the State, Neal testified that people he did not


       1
         In appendix C of his opening brief, Uiliata attached a motion to supplement the
record, together with various e-mails of the Klickitat County court administrator and trial
counsel. These e-mails establish that no record of the trial court’s inquiry could be found
and that the trial court met in its chambers with the CI and the State. The State does not
object to Uiliata’s motion to supplement, which we grant.

                                              5
No. 34591-2-III
State v. Uiliata


know often came to his front door and asked for Uiliata. These people would then enter

Uiliata’s bedroom, close the door, and leave soon after. Neal further testified that on a

couple occasions, he facilitated the sale of methamphetamine by taking money given to

him by people who came to his residence and giving the money to Uiliata in exchange for

methamphetamine.

       The State also called Detective Randall. He described the procedures for the two

controlled buys at Uiliata’s residence. He also described the items he later seized at the

residence, including the firearms, controlled substances, digital scale, and small plastic

baggies found in Uiliata’s bedroom.

       The State called two witnesses to testify about the distance between where the

offenses occurred and the nearest school bus route stops. The first witness was the

director of transportation for the Lyle School District, the school district for the town of

Dallesport. The witness identified two bus route stops that were within 1,000 feet of

Uiliata’s residence on Dallesport Road: one at the intersection of Dallesport Road and

Williams Street, and the other at the intersection of Dallesport Road and Cypress Street.

       The second witness was a facilities technician for Klickitat County. He testified

that he used a wheel attached to his car to measure the distances between Uiliata’s

property and the two intersections identified by the director. His measurement began at


                                              6
No. 34591-2-III
State v. Uiliata


the sidewalk adjacent to the middle of the trailer house and continued to the middle of the

identified intersections. The technician testified that the distance between the boundary

of Uiliata’s property and the intersection of Dallesport Road and Cypress Street was 141

feet, and the distance between the boundary of Uiliata’s property and the intersection of

Dallesport Road and Williams Street was 511 feet.

       The jury found Uiliata guilty of the charged offenses and found that the bus route

stop enhancements applied. The trial court entered a judgment of conviction and

sentenced Uiliata. He timely appealed.

                                        ANALYSIS

       1.     THE SEARCH WARRANT WAS PROPERLY ISSUED

              a.     The information was not stale

       Uiliata first contends that because the search warrant affidavit contained a five-day

range of dates, March 20-24, the information in it was too stale to issue a warrant. We

disagree.

       Probable cause to issue a warrant is established if the supporting affidavit sets

forth “facts sufficient for a reasonable person to conclude the defendant probably is

involved in criminal activity.” State v. Huft, 106 Wn.2d 206, 209, 720 P.2d 838 (1986).

This court tests the affidavit in a common sense rather than hyper-technical manner. State


                                              7
No. 34591-2-III
State v. Uiliata


v. Jackson, 150 Wn.2d 251, 265, 76 P.3d 217 (2003). The existence of probable cause is

a legal question that a reviewing court reviews de novo. State v. Chamberlin, 161 Wn.2d

30, 40, 162 P.3d 389 (2007). However, we afford great deference to the issuing

magistrate’s determination of probable cause. State v. Cord, 103 Wn.2d 361, 366, 693

P.2d 81 (1985).

       Facts supporting the issuance of a search warrant must support the conclusion that

the evidence is probably at the premises to be searched at the time the judge issues the

warrant. State v. Lyons, 174 Wn.2d 354, 360, 275 P.3d 314 (2012). Common sense is the

test for staleness of a search warrant affidavit’s information. State v. Maddox, 152 Wn.2d

499, 505, 98 P.3d 1199 (2004). Accordingly, the issuing judge must determine whether

the passage of time between the officer’s or informant’s observations and the application

for a warrant “is so prolonged that it is no longer probable that a search will reveal

criminal activity or evidence, i.e., that the information is stale.” Lyons, 174 Wn.2d at

360-61. The issuing judge determines staleness based on the totality of the

circumstances. Id. at 361.

       Here, the investigation took place during a five-day period and law enforcement

applied for the warrant on the fifth day. We hold that the magistrate and the trial court

were correct in holding that this period of time did not render the information in the


                                              8
No. 34591-2-III
State v. Uiliata


affidavit stale. See State v. Perez, 92 Wn. App. 1, 8-9, 963 P.2d 881 (1998) (holding that

waiting three or four days after the last controlled buy in a continuing drug operation did

not render the warrant invalid).

              b.     Independent police work corroborated the CI’s credibility

       Uiliata argues that the affidavit provides conclusory statements as to the

informant’s credibility and does not give sufficient information to the magistrate to make

a probable cause determination. The State responds that the two controlled buys

sufficiently corroborated the CI’s credibility. We agree.

       Although abandoned in the federal system, under Washington law, courts still

evaluate an informant’s reliability under the two-pronged Aguilar/Spinelli test. State v.

Jackson, 102 Wn.2d 432, 436, 438, 688 P.2d 136 (1984) (citing Aguilar v. Texas, 378

U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); Spinelli v. United States, 393 U.S. 410,

89 S. Ct. 584, 21 L. Ed. 2d 637 (1969), abrogated by Illinois v. Gates, 462 U.S. 213, 103

S. Ct. 2317, 76 L. Ed. 2d 527 (1983), but adhered to by Jackson, 102 Wn.2d 432). Under

this approach, to create probable cause the officer’s affidavit must establish (1) the

reliability of the informant’s basis of knowledge, and (2) the veracity of the informant.

Jackson, 102 Wn.2d at 435. If the informant’s tip fails under either prong, “probable




                                              9
No. 34591-2-III
State v. Uiliata


cause may yet be established by independent police investigatory work that corroborates

the tip . . . .” Id. at 438.

        Here, the two controlled buys corroborated the informant’s claim that he could

procure drugs from where Uiliata lived. Even though Detective Randall’s affidavit

contained conclusory statements about the informant’s veracity, the controlled buys

satisfy both prongs of the Aguilar/Spinelli test. See State v. Casto, 39 Wn. App. 229, 234,

692 P.2d 890 (1984) (properly executed controlled buy conducted by CI generally

satisfies both prongs of the Aguilar/Spinelli test).

        2.      THE FIREARMS WERE PROPERLY SEIZED

        Uiliata next argues that the trial court erred when it denied his motion to suppress

the eight2 firearms. Uiliata argued below and on appeal that neither the search warrant

nor exigent circumstances permitted the firearms to be seized. We disagree with his

argument.

        If officers discover an item immediately recognizable as contraband during their

search, the item is subject to seizure under the plain view doctrine. State v. Temple, 170

Wn. App. 156, 164, 285 P.3d 149 (2012). In order for an item to be immediately



        We limit our analysis to the three firearms found in Uiliata’s bedroom. He was
        2

not charged with firearm offenses relating to the five firearms found outside his bedroom.

                                              10
No. 34591-2-III
State v. Uiliata


recognizable as contraband, the officer need not possess certain knowledge that the item

is contraband. State v. Gonzales, 46 Wn. App. 388, 400, 731 P.2d 1101 (1986). Rather,

the test is whether, “considering the surrounding circumstances, the police can reasonably

conclude that the [item is] incriminating evidence.” State v. Hudson, 124 Wn.2d 107,

118, 874 P.2d 160 (1994).

       Here, Detective Randall testified he knew that Uiliata was precluded from

possessing firearms and that he found three firearms in Uiliata’s bedroom during his

search for items specified in the search warrant. We conclude that the trial court properly

denied Uiliata’s motion to suppress the three firearms.

       3.     FAILURE TO RECORD UNNECESSARY IN CAMERA HEARING WAS HARMLESS
              ERROR

       Uiliata argues that the trial court erred in failing to create a record of the in camera

inquiry with the CI. He claims that the failure to create a record prevents effective

appellate review and thus requires a new in camera inquiry.

       Before addressing Uiliata’s argument, we must first discuss when an in camera

inquiry of a CI is and is not warranted.

              An in camera inquiry by a court into the nature of a confidential
       informant’s information is a proper means of determining whether
       compulsory disclosure of the informant’s identity is required to protect the
       constitutional rights of the accused. The court is authorized to conduct an
       in camera [inquiry] under CrR 4.7(h)(6).

                                              11
No. 34591-2-III
State v. Uiliata


                An in camera [inquiry] is necessary when the defendant makes an
       initial showing that the confidential informant may have evidence that
       would be relevant to the defendant’s innocence. An in camera [inquiry]
       will not be conducted, however, if the defendant’s contention that the
       informant may have relevant information is based upon speculation.

12 ROYCE A. FERGUSON, WASHINGTON PRACTICE SERIES: CRIMINAL PRACTICE AND

PROCEDURE § 2512 (3d ed. 2004).

       Conversely, a defendant does not have a constitutional right to disclosure of an

informant’s identity when the information provided by the informant relates only to

probable cause and not to guilt or innocence. State v. Selander, 65 Wn. App. 134, 138

n.1, 827 P.2d 1090 (1992) (citing McCray v. Illinois, 386 U.S. 300, 87 S. Ct. 1056, 18 L.

Ed. 2d 62 (1967)). In that event, an in camera inquiry is not warranted.

       The State concedes that the trial court erred by not recording its inquiry with the

CI. The State argues that Uiliata cannot show how this error prejudiced him.

Specifically, the State argues that the information provided by the CI was used only to

obtain probable cause for the search warrant and that Uiliata was not charged with crimes

relating to the two controlled buys.

       To determine whether an in camera inquiry was warranted, we now turn to the two

reasons Uiliata sought disclosure of the CI’s identity. Uiliata first argued that disclosure

was required to establish that the CI purchased methamphetamine from Neal, not him.


                                             12
No. 34591-2-III
State v. Uiliata


We do not believe that this would be a sufficient reason for disclosure. Even had the CI

purchased methamphetamine from Neal, Uiliata was not charged for crimes relating to

those prior purchases. Instead, Uiliata was charged based on the items law enforcement

found in his bedroom: methamphetamine, heroin, small plastic baggies, and a digital

scale. We conclude that Uiliata’s first argument for obtaining an in camera inquiry was

insufficient.

       Uiliata also argued that disclosure of the CI’s identity was necessary to establish

bias against him. We do not believe that this would be a sufficient reason for disclosure

either. Even if the CI was biased against Uiliata, this bias does not account for the

controlled substances, small plastic baggies, and digital scale found in Uiliata’s bedroom.

Uiliata does not contend that the CI snuck into the trailer house and planted these items in

his bedroom. Uiliata’s second argument for obtaining an in camera inquiry was also

insufficient.

       Because an in camera inquiry was not warranted, the lack of a record does not

prejudice Uiliata. We conclude that Uiliata is not entitled to a new in camera inquiry.

       4.       SUFFICIENT EVIDENCE FOR SCHOOL BUS ROUTE STOP ENHANCEMENT

       Uiliata claims the State failed to produce sufficient evidence that he committed the

drug offenses within 1,000 feet of a school bus route stop.


                                             13
No. 34591-2-III
State v. Uiliata


       When a defendant challenges the sufficiency of the evidence, the proper inquiry is

“whether, after viewing the evidence in the light most favorable to the State, any rational

trier of fact could have found guilt beyond a reasonable doubt.” State v. Salinas, 119

Wn.2d 192, 201, 829 P.2d 1068 (1992). “[A]ll reasonable inferences from the evidence

must be drawn in favor of the State and interpreted most strongly against the defendant.”

Id. Furthermore, “[a] claim of insufficiency admits the truth of the State’s evidence and

all inferences that reasonably can be drawn therefrom.” Id. In a challenge to the

sufficiency of the evidence, circumstantial evidence and direct evidence carry equal

weight. State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410 (2004).

       RCW 69.50.435(1)(c) states that a defendant is subject to a school bus route stop

sentencing enhancement if he or she violates RCW 69.50.401 by delivering a controlled

substance “[w]ithin one thousand feet of a school bus route stop designated by the school

district.”

              a.     Temporal requirement sufficiently established

       Uiliata argues that the State provided insufficient evidence that either of the two

school bus route stops identified by its witnesses existed on the date of the offense,

March 25, 2016. While this is true, the testimony of the State’s school bus stop witnesses

occurred on July 6, 2016. A trier of fact could reasonably infer from the director’s


                                             14
No. 34591-2-III
State v. Uiliata


testimony that the two identified school bus route stops were for the most recent school

year.

               b.     Distance requirement sufficiently established

        Uiliata argues that the location of the charged offenses was his bedroom, not the

sidewalk adjacent to his property line. Uiliata argues that the State’s proof was therefore

insufficient to establish the 1,000 foot proximity between his bedroom and either school

bus route stop.

        In State v. Clayton, 84 Wn. App. 318, 927 P.2d 258 (1996), we reviewed the

evidentiary sufficiency of a school zone enhancement. There, the State was required to

prove that the defendant manufactured marijuana within 1,000 feet of a school

playground. Id. at 321. The State established that the distance between a school

playground and the edge of the property where defendant’s offense occurred was 926

feet. Id. at 322. The State also established that the distance between the edge of the

subject property and the house where the offense occurred was 30 feet. Id. We held that

the terminus of the 1,000 foot measurement must be the actual site where the offense

occurred, not the property line or the house. Id. at 321-22. Because the State failed to

present such evidence, we reversed the enhancement. Id. at 322-23.




                                             15
No. 34591-2-III
State v. Uiliata


       The State argues that Clayton is distinguishable. We agree. In Clayton, the 1,000

foot terminus extended only 74 feet3 into the property, which might not include all rooms

within the house. Whereas here, the 1,000 foot terminus extends 859 feet4 into the

property.

       Uiliata lived in a trailer house in the town of Dallesport. From this evidence, the

State asks us to infer that Uiliata lived on a lot small enough so that all parts of the trailer

house would be within 859 feet of the middle of the front edge of his property line. This

distance is equivalent to almost three football fields. We believe that such an inference is

justified. We conclude that the State presented sufficient evidence for a rational trier of

fact to have found beyond a reasonable doubt that the distance between where the offense

occurred and the closest school bus route stop was within 1,000 feet.

                c.     Definitional requirement established

       Uiliata argues that the State presented insufficient evidence that the route stop was

for a school bus, as defined by statute.

       RCW 69.50.435(6)(b) defines “school bus” as:




       3
           1,000 feet minus 926 feet.
       4
           1,000 feet minus 141 feet.

                                               16
No. 34591-2-III
State v. Uiliata


       [A] school bus . . . owned and operated by any school district and all school
       buses which are privately owned and operated under contract . . . for the
       transportation of students. The term does not include buses operated by
       common carriers in the urban transportation of students such as
       transportation of students through a municipal transportation system.

       Here, the State presented the testimony of the school district transportation

director. Admittedly, the school district transportation director testified repeatedly about

“bus stops,” not school bus stops. RP at 198. Nevertheless, given the nature of the

witness’s employment and the requirement that the State is entitled to the benefit of all

reasonable inferences from the record, we conclude that the school district director’s

testimony concerned school bus route stops, not municipal bus route stops.

       In sum, we conclude that the State presented sufficient evidence to prove the

school bus route stop enhancements beyond a reasonable doubt.

       5.     UNDISPUTED SCRIVENER’S ERRORS

       The judgment and sentence contains two scrivener’s errors that should be

corrected on remand. First, the judgment and sentence provides the wrong statutory

citation for the unlawful possession of a firearm offenses. The judgment lists

RCW 6.41.040 but the correct provision is RCW 9.41.040.




                                             17
No. 34591-2-111
State v. Uiliata


       Second, the judgment indicates the offenses were committed while Uiliata was on

community placement or community custody. However, the sentencing court specifically

found the offenses were not committed while on supervision.

       These errors are undisputed by the State. We direct the trial court to correct these

two errors on remand.

       6.     APPELLATE COSTS


       In a separate motion, Uiliata requests that we deny the State an award of appellate

costs in the event the State substantially prevails. We deem the State the substantially

prevailing party. If the State seeks appellate costs, we defer the award of appellate costs

to our commissioner in accordance with RAP 14.2.

       Affirmed, but remanded to correct scrivener's errors.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey, C.J.

WE CONCUR:




                                          Siddoway, J.                    0
                                             18